IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WILLIAM RINICK,                           : No. 171 EM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COMMON PLEAS COURT OF                     :
PHILADELPHIA COUNTY CLERK OF              :
THE COURT, (CRIMINAL DIVISION),           :

                   Respondent



                                     ORDER



PER CURIAM

      AND NOW, this 30th day of November, 2016, the Application for Leave to File

Original Process is GRANTED, and the Application for Writ of Mandamus is DENIED.